Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-17-00813-CR

                                         Troy Dewitt SMITH,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR11681C
                               Honorable Pat Priest, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 5, 2018

AFFIRMED

           On November 12, 2009, Appellant Troy Smith entered a plea of guilty to the offense of

aggravated robbery; the trial court deferred a finding of guilt and placed Smith on deferred

adjudication probation for a period of ten years.

           On November 13, 2017, Smith entered a plea of true to three alleged violations of the

conditions of his probation and not true to the fourth alleged violation. After a contested hearing,

the trial court found the State proved all four alleged violations, found Smith guilty of the
                                                                                     04-17-00813-CR


underlying aggravated robbery, and assessed punishment at fifteen years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice. This appeal ensued.

                  COURT-APPOINTED APPELLATE COUNSEL’S ANDERS BRIEF

       Smith’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In appellate counsel’s brief, he recites the relevant facts with

citations to the record, analyzes the record with respect to allegations and the evidence presented

at trial, and accompanies the analysis with relevant legal authorities. Counsel concludes the appeal

is frivolous and without merit. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio

1997, no pet.).

       We conclude the brief meets the Anders requirements. See Anders, 386 U.S. at 744; see

also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel provided Smith with copies of the briefs

and counsel’s motion to withdraw, and informed Smith of his right to review the record and file a

pro se brief. See Nichols, 954 S.W.2d at 85–86; see also Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). This court also advised Smith of his right to request a

copy of the record and file a brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App.

2014). No additional briefing was filed in this court.

                                          CONCLUSION

       Having reviewed the entire record and court-appointed counsel’s Anders brief, we agree

with Smith’s court-appointed appellate counsel that there are no arguable grounds for appeal and

the appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We affirm the trial court’s judgment and grant appellate counsel’s motion

to withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.
                                                -2-
                                                                                      04-17-00813-CR


       No substitute counsel will be appointed. Should Smith wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or he must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either (1) this opinion or (2)

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk

of the Texas Court of Criminal Appeals. Id. R. 68.3(a). Any petition for discretionary review

must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. Id.

R. 68.4.

                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                -3-